Mr. Justice Wilkin delivered the opinion of the court: This was a petition by the appellant, as administrator de bonis non of the estate of Charles Kopf, deceased, in the county court of Gallatin county, to sell real estate which it was alleged the deceased died seized of, .to pay debts probated and allowed against his estate. A demurrer was sustained to the petition on the single ground that the administrator was appointed administrator de bonis non whereas he should have been appointed administrator de bonis non with the will annexed, the deceased having died testate. Without entering upon a consideration of the merits of the case, the appeal must' be dismissed for want of jurisdiction in this court. It is difficult to perceive why an appeal should have been taken directly to this court from the county court in view of our former decisions holding that in an ordinary petition to sell real estate to pay debts no freehold is involved, (Fields v. Coker, 161 Ill. 186,) and that it is only in cases where, upon such a "petition, the title to real estate is put in issue that this court can entertain jurisdiction on a direct appeal. (Lynn v. Lynn, 160 Ill. 307; Richie v. Cox, 188 id. 276.) The appeal in this case should have been taken to the Appellate Court for the Fourth District. Appeal dismissed.